Citation Nr: 1220840	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO. 10-31 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Service connection for pulmonary embolism with pseudo-gout of the right knee, to include as secondary to service-connected right knee osteochondritis dissecans, status post arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's current pulmonary embolism with pseudo-gout as secondary did not begin during active service or within one year after discharge from active service and is not related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for pulmonary embolism with pseudo-gout, to include as secondary to service-connected right knee disability, have not been met or approximated. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the preponderance of the evidence shows that the Veteran's occurrence of pulmonary embolism with pseudo-gout is not due to service and is not related to his service-connected right knee osteochondritis dissecans, status post arthroscopic surgery. Accordingly, the Board denies the Veteran's claim for service connection for pulmonary embolism and pseudo-gout as secondary to service-connected right knee osteochondritis dissecans, status post arthroscopic surgery.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The December 2007 VCAA letter explained the evidence necessary to substantiate the Veteran's claim for service connection for pulmonary embolism with pseudo-gout as secondary to the service connection right knee. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the December 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations. Additionally, the claims file contains the Veteran's statements in support of his claims. The Board has reviewed such statements and concludes that he has not identified further relevant evidence not already of record. See 38 U.S.C.A. § 5103A(a).

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The February 2009 VA examination report reflects an accurate review of the claims file, and the February 2009 and February 2008 VA examination reports contain reasoned explanations for the opinions provided which are adequate for the adjudication of the claim on appeal. 

The Board notes that in a letter dated October 2010, the Veteran's authorized representative issued a letter to VA to "waive due process of the VCAA notice." 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary service connection may also be established when a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted above, the Veteran served on active duty from July 1977 to April 1983. The Veteran claims entitlement to service connection for pulmonary embolism with pseudo-gout of the right knee as secondary to the service-connected right knee osteochondritis dissecans, status post arthroscopic surgery. 

The service treatment records show the Veteran was found to have osteochondritis dissecans in the right knee and underwent right knee arthroscopic surgery in April 1982. Service treatment records are silent for any diagnosis of pseudo-gout. The Veteran has been granted service-connection for right knee osteochondritis dissecans, status post arthroscopic surgery effective from October 31, 2007.

Private treatment records from Altru Hospital, dated July 1991, noted the Veteran was involved in a car accident in April 1991 where he jammed his right knee and has been experiencing swelling and locking of the right knee. The treatment records indicate the Veteran underwent arthroscopic surgery of the right knee during active service and again after service in 1989 and in 1991. 
The Veteran's present illness, as reported in his October 2007 hospitalization treatment records, is pseudo-gout. The claims file indicates that the pulmonary embolism occurred in October 2007, and found to be a result of his laying inactive due to pseudo-gout of the right knee as diagnosed in October 2007. Prior to hospitalization, the Veteran was found unresponsive at home because of chest pain. The hospitalization records indicate that the Veteran's private physician previously wanted to aspirate the knee, but the Veteran declined aspiration.

An October 2007 private treatment record indicates that the Veteran's right knee was immobilized due to acute pseudo-gout. October 2007 treatment reports, from North County Regional Hospital, show the Veteran initially complained of swelling in the knee and that the cause of the swelling was unknown. After an orthopedics consultation, the knee was aspirated, and the treating physician at the hospital found evidence of pseudo-gout crystals.

At a VA examination in February 2008, the examiner took a detailed history noting the Veteran's history of right knee injuries and degenerative changes. The examiner noted that the Veteran's history of acute pseudo-gout of the right knee led to the deep vein thrombosis with pulmonary embolism in October 2007.

However, the February 2008 examiner did not take into account the Veteran's service treatment records. As a result of this fact, the RO requested another opinion where the examiner reviewed the Veteran's claims file.

In a February 2009 VA examination addendum opinion, the same examiner who performed the Veteran's 2008 VA examination, noted that after reviewing the Veteran's entire claims folder, that the pulmonary embolism was not due to the service-connected right knee disability because there was no evidence of pseudo-gout in service.

In a July 2010 VA Form 9 (substantive appeal), the Veteran contends that the post-service pulmonary embolism was due to surgeries performed on the service-connected right knee osteochondritis dissecans, status post arthroscopic surgery.

In September 2010, the RO held an informal hearing at the Veteran's request where the Veteran acknowledged no pseudo-gout in service. He submitted medical articles in support of his claim. These articles discuss the nature and etiology of pseudo-gout, but contain nothing related to a history of orthopedic knee injury or surgery. The articles further indicate that deep vein thrombosis may result from being physically immobile.

Additional evidence received consists of a September 2010 letter from the Veteran's private physician. The September 2010 letter from the private physician states that the Veteran's knee was "re-exacerbated and immobilized by his regular physician" in 2007. The physician recounted that following immobilization, the Veteran developed a blood clot which led to pulmonary embolism. The private doctor noted that immobilization of a leg, often times precedes a blood clot which can cause pulmonary emboli, and that he believed this was the case for the Veteran in October 2007.

The Board has considered the Veteran's contentions regarding the causation between the pulmonary embolism and his service-connected right knee disability. The October 2007 private treatment records contain medical opinions provided by the Veteran's private physicians, indicating opinions regarding the etiology of the pulmonary embolism as resulting from pseudo-gout.

The February 2008 and February 2009 VA examiner's findings are consistent with the evidence of record. The February 2008 examiner noted that if there is evidence of pseudo-gout while in service, then the pulmonary embolism is due to the Veteran's right knee condition. He elaborated that if there is no evidence of pseudo-gout in service, then the pulmonary embolism is not due to the service connected right knee condition.

As previously stated, the Veteran's service treatment records are negative for any complaints of or treatment for pseudo-gout. In September 2010, during the informal hearing with the RO, the Veteran acknowledged that pseudo-gout was not present during service. The earliest diagnosis of pseudo-gout after the Veteran's discharge from service was in October 2007.

The Board considered the September 2010 medical opinion where the Veteran's private physician noted the medical fact that immobilization of a leg can precede the blood clot in a leg which can cause a pulmonary embolism. However in this case, the evidence from the Veteran's October 2007 treatment records identifies pseudo-gout as the cause of the pulmonary embolism. This is significant medical evidence against the Veteran's claim as it identifies a specific etiology, based on objective evidence, for the Veteran's pulmonary embolism.

The September 2010 private physician did not have access to or overlooked the diagnosis of pseudo-gout as the cause of the Veteran's October 2007 knee problems. As a result, his medical opinion is based on an inaccurate factual basis and is therefore of very limited probative value. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305-306 (2008) (finding in pertinent part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence).

The October 2007 treatment records provide objective evidence as to the cause of the Veteran's October 2007 pulmonary embolism. The September 2010 statement from the Veteran's private medical physician is not consistent with the evidence of record including the North County Regional Hospital October 2007 treatment records. 

Additionally, the September 2010 statement from the Veteran's private physician does not acknowledge the presence of pseudo-gout in the Veteran's right knee at the time of the October 2007 pulmonary embolism. The Board finds his statement to be of limited probative weight since it provided no basis to distinguish between pseudo-gout and immobilization as possible alternative etiologies for the Veteran's October 2007 pulmonary embolism. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).

To the extent the September 2010 private physician statement relies on a 2007 immobilization as the cause of the pulmonary embolism is of diminished probative weight, since the 2007 treating physician's records do not indicate the Veteran's knee was immobilized. The claims file contains treatment records from the Veteran's 2007 treating physician before and after the pulmonary embolism occurred, with no mention that the treating physician "re-exacerbated or immobilized" the knee as recounted in the September 2010 private physician statement.

The Board finds competent and of a high probative value the February 2009 VA examiner's opinions as he was asked directly about the relationship between the pseudo-gout and the pulmonary embolism. After a review of the Veteran's entire claims file, the VA examiner indicated because there is no evidence of pseudo-gout in the service treatment records, then pulmonary embolism is not due to a service-connected condition.

The February 2009, VA examiner's opinion outweighs the September 2010 private physician's opinion. Thus, the Board finds that the preponderance of the evidence shows that the Veteran experienced a pulmonary embolism as a result of pseudo-gout, which is not related to his service-connected right knee osteochondritis dissecans, status post arthroscopic surgery. Accordingly, entitlement to service connection for pulmonary embolism with pseudo-gout of the right knee, to include as secondary to service-connected right knee disability is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for pulmonary embolism with pseudo-gout, to include as secondary to service-connected right knee osteochondritis dissecans, status post arthroscopic surgery is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


